Name: Commission Regulation (EU) NoÃ 543/2013 of 14Ã June 2013 on submission and publication of data in electricity markets and amending Annex I to Regulation (EC) NoÃ 714/2009 of the European Parliament and of the Council Text with EEA relevance
 Type: Regulation
 Subject Matter: energy policy;  soft energy;  information technology and data processing;  information and information processing;  construction and town planning;  electrical and nuclear industries
 Date Published: nan

 15.6.2013 EN Official Journal of the European Union L 163/1 COMMISSION REGULATION (EU) No 543/2013 of 14 June 2013 on submission and publication of data in electricity markets and amending Annex I to Regulation (EC) No 714/2009 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 714/2009 of the European Parliament and of the Council of 13 July 2009 on conditions for access to the network for cross-border exchanges in electricity and repealing Regulation (EC) No 1228/2003 (1), and in particular Article 18(5) thereof, Whereas: (1) Regulation (EC) No 714/2009, and in particular Article 15 thereof and point 5 of the Guidelines on the management and allocation of available transfer capacity of interconnections between national systems, set out in Annex I to that Regulation, lays down requirements for Transmission System Operators (TSOs) to publish data on the availability of networks, capacities of cross-border interconnectors and generation, load and network outages. (2) Article 4(4) of Regulation (EU) No 1227/2011 of the European Parliament and of the Council of 25 October 2011 on wholesale energy market integrity and transparency (2) recognises that publication of inside information in accordance with Regulation (EC) No 714/2009 or guidelines adopted pursuant to it constitute simultaneous, complete and effective public disclosure. (3) The availability of such data is indispensable for market participants ability to take efficient production, consumption and trading decisions. Deeper market integration and the rapid development of intermittent renewable energy generation sources such as wind and solar require the disclosure of complete, timely available, high quality and easily digestible information relating to supply and demand fundamentals. (4) The timely availability of complete sets of data on fundamentals should also increase the security of energy supplies. It should allow market parties to precisely match supply and demand reducing the risk for black-outs. As a result TSOs should be able to better control their networks and operate them under more predictable and secure conditions. (5) Current transparency measures do not fully satisfy these criteria. In addition, relevant market information is unevenly distributed among market participants with large incumbent players having exclusive access to information in relation to their own assets putting new market participants or participants without own assets at a disadvantage. (6) Market participants should be provided with timely information on the expected consumption. This information should be regularly updated and be provided for different timeframes. The actual outturn of the expected consumption should also be made available shortly after real time. (7) The planned and unplanned unavailability of power generation and consumption units is one of the most important supply-demand relevant information for market participants. Market participants and TSOs need to be provided with detailed information on where, when and why units are not or will not be available to generate or consume and when they are expected to return in operation. This should also help TSOs to better reallocate reserves reducing the probability for black-outs. (8) Market participants and TSOs should also receive detailed information about the overall installed generation capacity, estimations about total scheduled generation, including separately for intermittent generation, and unit level data about actual generation of larger production facilities. (9) In order to be able to move power from where it is available to where it is most needed and adjust portfolios accordingly, the market should be provided with information about planned and unplanned unavailability of existing cross-border transmission infrastructure and plans about infrastructure developments. TSOs should also provide and regularly update data on planned and offered cross-border transfer capacities for different time horizons as well as information related to the allocation and use of capacities. (10) Through the rapid deployment of intermittent generation sources away from consumption centres, transmission infrastructure has increasingly got congested in large parts of Europe. To relieve congestions TSOs have increasingly intervened in market operations instructing market participants to change their generation or trading commitments. In order to enable the market to understand where and why congestion management measures have become necessary, TSOs need to provide timely, detailed and reasoned information about their actions. (11) Even after careful planning producers, suppliers and traders may find themselves out of balance and be exposed to TSOs balancing and settlement regime. In order to optimally mitigate imbalance risk market participants need accurate, clear and timely information about balancing markets. TSOs should provide such information in a comparable format across borders including details about the reserves they have contracted, prices paid and volumes activated for balancing purposes. (12) TSOs are often the primary source of relevant fundamental information. They are also used to collect and assess large amounts of information for system operation purposes. In order to provide an overall view of relevant information across the Union, TSOs should facilitate the collection, verification and processing of data and the European Network of Transmission System Operators for Electricity (the ENTSO for Electricity) should make the data available to the public through a central information transparency platform. In order to make best use of existing sources of transparency, the ENTSO for Electricity should be able to receive information for publication through third parties such as power exchanges and transparency platforms. (13) Annex I to Regulation (EC) No 714/2009 should therefore be amended accordingly. (14) This Regulation has been adopted on the basis of Regulation (EC) No 714/2009 which it supplements and of which it forms an integral part. References to Regulation (EC) No 714/2009 in other legal acts shall be understood as also referring to this Regulation. (15) The measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 23(1) of Regulation (EC) No 714/2009, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation lays down the minimum common set of data relating to generation, transportation and consumption of electricity to be made available to market participants. It also provides for a central collection and publication of the data. Article 2 Definitions For the purposes of this Regulation, the definitions in Article 2 of Regulation (EC) No 714/2009 shall apply. In addition, the following definitions shall apply: (1) balancing reserves mean all resources, if procured ex ante or in real time, or according to legal obligations, which are available to the TSO for balancing purposes; (2) balancing time unit means the time period for which the price for balancing reserves is established; (3) bidding zone means the largest geographical area within which market participants are able to exchange energy without capacity allocation; (4) capacity allocation means the attribution of cross zonal capacity; (5) consumption unit means a resource which receives electrical energy for its own use, excluding TSOs and Distribution Systems Operators (DSOs); (6) control area means a coherent part of the interconnected system, operated by a single system operator and shall include connected physical loads and/or generation units if any; (7) coordinated net transmission capacity means a capacity calculation method based on the principle of assessing and defining ex ante a maximum energy exchange between adjacent bidding zones; (8) critical network element means a network element either within a bidding zone or between bidding zones taken into account in the capacity calculation process, limiting the amount of power that can be exchanged; (9) cross-control area balancing means a balancing scheme where a TSO can receive bids for activation coming from other TSOs areas. It does not include re-dispatching or the delivery of emergency energy; (10) cross zonal capacity means the capability of the interconnected system to accommodate energy transfer between bidding zones; (11) currency is euro if at least one part of the bidding zone(s) concerned is part of a country in which euro is a legal tender. In any other case it is the local currency; (12) cut-off time means the point in time where TSOs have to confirm all matched nominations to the market. The cut-off time refers not only to daily or intra daily markets but also to the different markets that cover imbalance adjustments and reserve allocation; (13) countertrading means a cross zonal exchange initiated by system operators between two bidding zones to relieve physical congestion; (14) data provider means the entity that is sending the data to the central information transparency platform; (15) explicit allocation means the allocation of cross zonal capacity only, without the energy transfer; (16) flow based parameters mean the available margins on critical network elements with associated power transfer distribution factors; (17) generation unit means a single electricity generator belonging to a production unit; (18) implicit allocation means a congestion management method in which energy is obtained at the same time as cross zonal capacity; (19) market time unit means the period for which the market price is established or the shortest possible common time period for the two bidding zones, if their market time units are different; (20) offered capacity means the cross zonal capacity offered by the transmission capacity allocator to the market; (21) planned means an event known ex ante by the primary owner of the data; (22) power transfer distribution factor means a representation of the physical flow on a critical network element induced by the variation of the net position of a bidding zone; (23) primary owner of the data means the entity which creates the data; (24) production unit means a facility for generation of electricity made up of a single generation unit or of an aggregation of generation units; (25) profile means a geographical boundary between one bidding zone and several neighbouring bidding zones; (26) redispatching means a measure activated by one or several system operators by altering the generation and/or load pattern in order to change physical flows in the transmission system and relieve a physical congestion; (27) total load, including losses without power used for energy storage, means a load equal to generation and any imports deducting any exports and power used for energy storage; (28) transmission capacity allocator means the entity empowered by TSOs to manage the allocation of cross zonal capacities; (29) vertical load means the total amount of power flowing out of the transmission network to the distribution networks, to directly connected final customers or to the consuming part of generation; (30) year-ahead forecast margin means the difference between the yearly forecast of available generation capacity and the yearly forecast of maximum total load taking into account the forecast of total generation capacity, the forecast of availability of generation and the forecast of reserves contracted for system services; (31) time means the local time in Brussels. Article 3 Establishment of a central information transparency platform 1. A central information transparency platform shall be established and operated in an efficient and cost effective manner within the European Network of Transmission System Operators for Electricity (the ENTSO for Electricity). The ENTSO for Electricity shall publish on the central information transparency platform all data which TSOs are required to submit to the ENTSO for Electricity in accordance with this Regulation. The central information transparency platform shall be available to the public free of charge through the internet and shall be available at least in English. The data shall be up to date, easily accessible, downloadable and available for at least five years. Data updates shall be time-stamped, archived and made available to the public. 2. The ENTSO for Electricity shall submit a proposal concerning the operation of the central information transparency platform and the associated costs to the Agency for the Cooperation of Energy Regulators (the Agency) four months after entry into force of this Regulation. The Agency shall provide its opinion within three months from the date of submission of the proposal. 3. The ENTSO for Electricity shall ensure that the central information transparency platform is operational 18 months after the entry into force of this Regulation. Article 4 Submission and publication of data 1. Primary owners of data shall submit data to TSOs in accordance with Articles 6 to 17. They shall ensure that the data they provide to TSOs, or where provided for in accordance with paragraph 2 to data providers, are complete, of the required quality and provided in a manner that allows TSOs or data providers to process and deliver the data to the ENTSO for Electricity in sufficient time to allow the ENTSO for Electricity to meet its obligations under this Regulation in relation to the timing of the publication of information. TSOs, and where relevant data providers, shall process the data they receive and provide them to the ENTSO for Electricity in due time for publication. 2. Primary owners of data may fulfil their obligation laid down in paragraph 1 by submitting data directly to the central information transparency platform provided they use a third party acting as data provider on their behalf. This way of submitting data shall be subject to the prior agreement of the TSO in whose control area the primary owner is located. When providing its agreement the TSO shall assess whether the data provider fulfils the requirements referred to in points (b) and (c) of Article 5, first subparagraph. 3. TSOs shall be considered as primary owners of data for the purposes of Articles 6 to 17, except when stated otherwise. 4. In case a bidding zone consists of several control areas in different Member States, the ENTSO for Electricity shall publish the data referred to in paragraph 1 separately for the concerned Member States. 5. Without prejudice to the obligations of the TSOs and of the ENTSO for Electricity laid down in paragraph 1 and Article 3, data can also be published on TSOs or other parties websites. 6. National regulatory authorities shall ensure that the primary owners of the data, TSOs and data providers comply with their obligations under this Regulation. Article 5 Manual of procedures The ENTSO for Electricity shall develop a manual specifying: (a) details and format of the submission of data laid down in Article 4(1); (b) standardised ways and formats of data communication and exchange between primary owners of data, TSOs, data providers and the ENTSO for Electricity; (c) technical and operational criteria which data providers would need to fulfil when providing data to the central information transparency platform; (d) appropriate classification of production types referred to in Articles 14(1), 15(1) and 16(1). The ENTSO for Electricity shall develop the manual following open and transparent consultation with stakeholders. The ENTSO for Electricity shall make the manual available to the public. The ENTSO for Electricity shall update the manual when necessary. Before publishing or updating the manual, the ENTSO for Electricity shall submit a draft to the Agency for its opinion, which the Agency shall provide within two months. The draft of the first release shall be submitted to the Agency within four month after the entry into force of this Regulation. Article 6 Information on total load 1. For their control areas, TSOs shall calculate and submit the following data to the ENTSO for Electricity for each bidding zone: (a) the total load per market time unit; (b) a day-ahead forecast of the total load per market time unit; (c) a week-ahead forecast of the total load for every day of the following week, which shall for each day include a maximum and a minimum load value; (d) a month-ahead forecast of the total load for every week of the following month, which shall include, for a given week, a maximum and a minimum load value; (e) a year-ahead forecast of the total load for every week of the following year, which shall for a given week include a maximum and a minimum load value. 2. The information referred to: (a) in point (a) of paragraph 1 shall be published no later than one hour after the operating period; (b) in point (b) of paragraph 1 shall be published no later than two hours before the gate closure of the day-ahead market in the bidding zone and be updated when significant changes occur; (c) in point (c) of paragraph 1 shall be published each Friday no later than two hours before the gate closure of the day-ahead market in the bidding zone and be updated when significant changes occur; (d) in point (d) of paragraph 1 shall be published no later than one week before the delivery month and be updated when significant changes occur; (e) in point (e) of paragraph 1 shall be published no later than the 15th calendar day of the month before the year to which the data relates. 3. Generation units located within a TSOs control area shall provide that TSO with all the relevant information required to calculate the data referred to in point (a) of paragraph 1. Generation units shall be considered as primary owners of the relevant information they provide. 4. Distribution system operators (DSO), located within a TSOs control area shall provide that TSO with all the relevant information required to calculate the data referred to in points (b) to (e) of paragraph 1. DSOs shall be considered as primary owners of the relevant information they provide. Article 7 Information relating to the unavailability of consumption units 1. For their control areas, TSOs shall provide the following information to the ENTSO for Electricity: (a) the planned unavailability of 100 MW or more of a consumption unit, including changes of 100 MW or more in the planned unavailability of consumption units, lasting at least one market time unit, specifying:  bidding zone,  available capacity per market time unit during the event,  reason for the unavailability,  the estimated start and end date (day, hour) of the change in availability; (b) changes in actual availability of a consumption unit with a power rating of 100 MW or more, specifying:  bidding zone,  available capacity per market time unit during the event,  reason for the unavailability,  the start date and the estimated end date (day, hour) of the change in availability. 2. The information laid down in point (a) of paragraph 1 shall be published in aggregated form per bidding zone indicating the sum of unavailable consumption capacity per market time unit during a given period as soon as possible but no later than one hour after the decision regarding the planned unavailability is made. The information laid down point (b) of paragraph 1 shall be published in aggregated form per bidding zone indicating the sum of unavailable consumption capacity per market time unit during a given period as soon as possible but no later than one hour after the change in actual availability. 3. Consumption units located in a TSOs control area shall calculate and submit the data laid down in paragraph 1 to that TSO. The consumption units shall be considered as primary owner of the data they submit. Article 8 Year-ahead forecast margin 1. For their control areas, TSOs shall calculate and provide for each bidding zone the year-ahead forecast margin evaluated at the local market time unit to the ENTSO for Electricity. The information shall be published one week before the yearly capacity allocation but no later than the 15th calendar day of the month before the year to which the data relates. 2. Generation units and DSOs, located within a TSOs control area shall provide that TSO with any relevant information required to calculate the data referred to in paragraph 1. Generation units and DSOs shall be considered as primary owners of the data they submit. Article 9 Transmission infrastructure TSOs shall establish and provide information on future changes to network elements and interconnector projects including expansion or dismantling in their transmission grids within the next three years, to the ENTSO for Electricity. This information shall only be given for measures expected to have an impact of at least 100 MW on cross zonal capacity between bidding zones or on profiles at least during one market time unit. The information shall include: (a) the identification of the assets concerned; (b) the location; (c) type of asset; (d) the impact on interconnection capacity per direction between the bidding zones; (e) the estimated date of completion. The information shall be published one week before the yearly capacity allocation but no later than the 15th calendar day of the month before the year to which the allocation relates. The information shall be updated with relevant changes before the end of March, the end of June and the end of September of the year to which the allocation relates. Article 10 Information relating to the unavailability of transmission infrastructure 1. For their control areas TSOs shall calculate and provide to the ENTSO for Electricity: (a) the planned unavailability, including changes in the planned unavailability of interconnections and in the transmission grid that reduce cross zonal capacities between bidding zones by 100 MW or more during at least one market time unit, specifying:  the identification of the assets concerned,  the location,  the type of asset,  the estimated impact on cross zonal capacity per direction between bidding zones,  reasons for the unavailability,  the estimated start and end date (day, hour) of the change in availability; (b) changes in the actual availability of interconnections and in the transmission grid that reduce cross zonal capacities between bidding zones by 100 MW or more during at least one market time unit, specifying:  the identification of the assets concerned,  the location,  the type of asset,  the estimated impact on cross zonal capacity per direction between bidding zones,  reasons for the unavailability,  the start and estimated end date (day, hour) of the change in availability; (c) changes in the actual availability of off-shore grid infrastructure that reduce wind power feed-in by 100 MW or more during at least one market time unit, specifying:  the identification of the assets concerned,  the location,  the type of asset,  the installed wind power generation capacity (MW) connected to the asset,  wind power fed in (MW) at the time of the change in the availability,  reasons for the unavailability,  the start and estimated end date (day, hour) of the change in availability. 2. The information laid down in point (a) of paragraph 1 shall be published as soon as possible, but no later than one hour after the decision regarding the planned unavailability is made. 3. The information laid down in points (b) and (c) of paragraph 1 shall be published as soon as possible but no later than one hour after the change in actual availability. 4. For the information laid down in points (a) and (b) of paragraph 1 TSOs may choose not to identify the asset concerned and specify its location if it is classified as sensitive critical infrastructure protection related information in their Member States as provided for in point (d) of Article 2 of Council Directive 2008/114/EC (3). This is without prejudice to their other obligations laid down in paragraph 1 of this Article. Article 11 Information relating to the estimation and offer of cross zonal capacities 1. For their control areas TSOs or, if applicable, transmission capacity allocators, shall calculate and provide the following information to the ENTSO for Electricity sufficiently in advance of the allocation process: (a) the forecasted and offered capacity (MW) per direction between bidding zones in case of coordinated net transmission capacity based capacity allocation; or (b) the relevant flow based parameters in case of flow based capacity allocation. TSOs or, if applicable, transmission capacity allocators shall be considered as the primary owners of the information they calculate and provide. 2. The information laid down in paragraph 1(a) shall be published as set out in the Annex. 3. In relation to direct current links, TSOs shall provide updated information on any restrictions placed on the use of available cross-border capacity including through the application of ramping restrictions or intraday transfer limits not later than one hour after the information is known to the ENTSO for Electricity. Operators of direct current links shall be considered as primary owners of the updated information they provide. 4. TSOs or, if applicable, transmission capacity allocators, shall provide a yearly report to the ENTSO for Electricity indicating: (a) the main critical network elements limiting the offered capacity; (b) the control area(s) which the critical network elements belong to; (c) the extent to which relieving the critical network elements would increase the offered capacity; (d) all possible measures that could be implemented to increase the offered capacity, together with their estimated costs. When preparing the report TSOs may choose not to identify the asset concerned and specify its location if it is classified as sensitive critical infrastructure protection related information in their Member States as provided for in point (d) of Article 2 of Directive 2008/114/EC. TSOs or, if applicable, transmission capacity allocators shall be considered as primary owners of the report they provide. Article 12 Information relating to the use of cross zonal capacities 1. For their control areas TSOs shall calculate and provide the following information to the ENTSO for Electricity: (a) in case of explicit allocations, for every market time unit and per direction between bidding zones:  the capacity (MW) requested by the market,  capacity (MW) allocated to the market,  the price of the capacity (Currency/MW),  the auction revenue (in Currency) per border between bidding zones; (b) for every market time unit and per direction between bidding zones the total capacity nominated; (c) prior to each capacity allocation the total capacity already allocated through previous allocation procedures per market time unit and per direction; (d) for every market time unit the day-ahead prices in each bidding zone (Currency/MWh); (e) in case of implicit allocations, for every market time unit the net positions of each bidding zone (MW) and the congestion income (in Currency) per border between bidding zones; (f) scheduled day-ahead commercial exchanges in aggregated form between bidding zones per direction and market time unit; (g) physical flows between bidding zones per market time unit; (h) cross zonal capacities allocated between bidding zones in Member States and third countries per direction, per allocated product and period. 2. The information laid down: (a) in points (a) and (e) of paragraph 1 shall be published no later than one hour after each capacity allocation; (b) in point (b) of paragraph 1 shall be published no later than one hour after each round of nomination; (c) in point (c) of paragraph 1 shall be published at the latest when publication of offered capacity figures become due as set out in the Annex; (d) in point (d) of paragraph 1 shall be published no later than one hour after gate closure; (e) in point (f) of paragraph 1 shall be published every day no later than one hour after the last cut-off time and, if applicable, shall be updated no later than two hours after each intra-day nomination process; (f) in point (g) of paragraph 1 shall be published for each market time unit as closely as possible to real time but no later than one hour after the operational period; (g) in point (h) of paragraph 1 shall be published no later than one hour after the allocation. 3. Transmission capacity allocators, or where applicable power exchanges, shall provide the TSOs with all the relevant information required to calculate the data laid down in paragraph 1. Transmission capacity allocators shall be considered as primary owners of the information they provide. Power exchanges shall be considered primary owners of the information they provide. Article 13 Information relating to congestion management measures 1. For their control areas TSOs shall provide the following information to the ENTSO for Electricity: (a) information relating to redispatching per market time unit, specifying:  the action taken (that is to say production increase or decrease, load increase or decrease),  the identification, location and type of network elements concerned by the action,  the reason for the action,  capacity affected by the action taken (MW); (b) information relating to countertrading per market time unit, specifying:  the action taken (that is to say cross-zonal exchange increase or decrease),  the bidding zones concerned,  the reason for the action,  change in cross-zonal exchange (MW); (c) the costs incurred in a given month from actions referred to in points (a) and (b) and from any other remedial action. 2. The information laid down: (a) in points (a) and (b) of paragraph 1 shall be published as soon as possible but no later than one hour after the operating period, except for the reasons which shall be published as soon as possible but not later than one day after the operating period; (b) in point (c) of paragraph 1 shall be published no later than one month after the end of the referred month. Article 14 Forecast generation 1. For their control areas, TSOs shall calculate and provide the following information to the ENTSO for Electricity: (a) the sum of generation capacity (MW) installed for all existing production units equalling to or exceeding 1 MW installed generation capacity, per production type; (b) information about production units (existing and planned) with an installed generation capacity equalling to or exceeding 100 MW. The information shall contain:  the unit name,  the installed generation capacity (MW),  the location,  the voltage connection level,  the bidding zone,  the production type; (c) an estimate of the total scheduled generation (MW) per bidding zone, per each market time unit of the following day; (d) a forecast of wind and solar power generation (MW) per bidding zone, per each market time unit of the following day. 2. The information laid down: (a) in point (a) of paragraph 1 shall be published annually no later than one week before the end of the year; (b) in point (b) of paragraph 1 shall be published annually for the three following years no later than one week before the beginning of the first year to which the data relates; (c) in point (c) of paragraph 1 shall be published no later than 18.00 Brussels time, one day before actual delivery takes place; (d) in point (d) of paragraph 1 shall be published no later than 18.00 Brussels time, one day before actual delivery takes place. The information shall be regularly updated and published during intra-day trading with at least one update to be published at 8.00 Brussels time on the day of actual delivery. The information shall be provided for all bidding zones only in Member States with more than 1 % feed-in of wind or solar power generation per year or for bidding zones with more than 5 % feed-in of wind or solar power generation per year. 3. Production units located in a TSOs control area shall provide that TSO with all the relevant information required to calculate the data laid down in paragraph 1. Production units shall be considered as primary owners of the relevant information they provide. Article 15 Information relating to the unavailability of generation and production units 1. For their control areas, TSOs shall provide the following information to the ENTSO for Electricity: (a) the planned unavailability of 100 MW or more of a generation unit including changes of 100 MW or more in the planned unavailability of that generation unit, expected to last for at least one market time unit up to three years ahead, specifying:  the name of the production unit,  the name of the generation unit,  location,  bidding zone,  installed generation capacity (MW),  the production type,  available capacity during the event,  reason for the unavailability,  start date and estimated end date (day, hour) of the change in availability; (b) changes of 100 MW or more in actual availability of a generation unit, expected to last for at least one market time unit, specifying:  the name of the production unit,  the name of the generation unit,  location,  bidding zone,  installed generation capacity (MW),  the production type,  available capacity during the event,  reason for the unavailability, and  start date and estimated end date (day, hour) of the change in availability; (c) the planned unavailability of a production unit of 200 MW or more including changes of 100 MW or more in the planned unavailability of that production unit, but not published in accordance with subparagraph (a), expected to last for at least one market time unit up to three years ahead, specifying:  the name of the production unit,  location,  bidding zone,  installed generation capacity (MW),  the production type,  available capacity during the event,  reason for the unavailability,  start date and estimated end date (day, hour) of the change in availability; (d) changes of 100 MW or more in actual availability of a production unit with an installed generation capacity of 200 MW or more, but not published in accordance with subparagraph (b), expected to last for at least one market time unit, specifying:  the name of the production unit,  location,  bidding zone,  installed generation capacity (MW),  the production type,  available capacity during the event,  reason for the unavailability, and  start date and estimated end date (day, hour) of the change in availability. 2. The information laid down in points (a) and (c) of paragraph 1 shall be published as soon as possible, but no later than one hour after the decision regarding the planned unavailability is made. The information laid down in points (b) and (d) of paragraph 1 shall be published as soon as possible but no later than one hour after the change in actual availability. 3. Generation units located in a TSOs control area shall provide that TSO with the data laid down in paragraph 1. Generation units shall be considered as primary owners of the data they provide. Article 16 Actual generation 1. For their control areas, TSOs shall calculate and provide the following information to the ENTSO for Electricity: (a) actual generation output (MW) per market time unit and per generation unit of 100 MW or more installed generation capacity; (b) aggregated generation output per market time unit and per production type; (c) actual or estimated wind and solar power generation (MW) in each bidding zone per market time unit; (d) aggregated weekly average filling rate of all water reservoir and hydro storage plants (MWh) per bidding zone including the figure for the same week of the previous year. 2. The information laid down: (a) in point (a) of paragraph 1 shall be published five days after the operational period; (b) in point (b) of paragraph 1 shall be published no later than one hour after the operational period; (c) in point (c) of paragraph 1 shall be published no later than one hour after the operational period and be updated on the basis of measured values as soon as they become available. The information shall be provided for all bidding zones only in Member States with more than 1 % feed-in of wind or solar power generation per year or for bidding zones with more than 5 % feed-in of wind or solar power generation per year; (d) in point (d) of paragraph 1 shall be published on the third working day following the week to which the information relates. The information shall be provided for all bidding zones only in Member States with more than 10 % feed-in of this type of generation per year or for bidding zones with more than 30 % feed-in of this type of generation per year. 3. Generation units and production units located within a TSOs control area shall provide that TSO with all the relevant information to calculate the data laid down in paragraph 1. Generation units and production units respectively shall be considered as primary owners of the relevant information they provide. Article 17 Balancing 1. For their control areas, TSOs or where applicable operators of balancing markets, where such markets exist shall provide the following information to the ENTSO for Electricity: (a) rules on balancing including:  processes for the procurement of different types of balancing reserves and of balancing energy,  the methodology of remuneration for both the provision of reserves and activated energy for balancing,  the methodology for calculating imbalance charges,  if applicable, a description on how cross-border balancing between two or more control areas is carried out and the conditions for generators and load to participate; (b) the amount of balancing reserves under contract (MW) by the TSO, specifying:  the source of reserve (generation or load),  the type of reserve (e.g. Frequency Containment Reserve, Frequency Restoration Reserve, Replacement Reserve),  the time period for which the reserves are contracted (e.g. hour, day, week, month, year, etc.); (c) prices paid by the TSO per type of procured balancing reserve and per procurement period (Currency/MW/period); (d) accepted aggregated offers per balancing time unit, separately for each type of balancing reserve; (e) the amount of activated balancing energy (MW) per balancing time unit and per type of reserve; (f) prices paid by the TSO for activated balancing energy per balancing time unit and per type of reserve; price information shall be provided separately for up and down regulation; (g) imbalance prices per balancing time unit; (h) total imbalance volume per balancing time unit; (i) monthly financial balance of the control area, specifying:  the expenses incurred to the TSO for procuring reserves and activating balancing energy,  the net income to the TSO after settling the imbalance accounts with balance responsible parties; (j) if applicable, information regarding Cross Control Area Balancing per balancing time unit, specifying:  the volumes of exchanged bids and offers per procurement time unit,  maximum and minimum prices of exchanged bids and offers per procurement time unit,  volume of balancing energy activated in the control areas concerned. Operators of balancing markets shall be considered as primary owners of the information they provide. 2. The information laid down: (a) in point (b) of paragraph 1 shall be published as soon as possible but no later than two hours before the next procurement process takes place; (b) in point (c) of paragraph 1 shall be published as soon as possible but no later than one hour after the procurement process ends; (c) in point (d) of paragraph 1 shall be published as soon as possible but no later than one hour after the operating period; (d) in point (e) of paragraph 1 shall be published as soon as possible but no later than 30 minutes after the operating period. In case the data are preliminary, the figures shall be updated when the data become available; (e) in point (f) of paragraph 1 shall be published as soon as possible but no later than one hour after the operating period; (f) in point (g) of paragraph 1 shall be published as soon as possible; (g) in point (h) of paragraph 1 shall be published as soon as possible but no later than 30 minutes after the operating period. In case the data are preliminary, the figures shall be updated when the data become available; (h) in point (i) of paragraph 1 shall be published no later than three months after the operational month. In case the settlement is preliminary, the figures shall be updated after the final settlement; (i) in point (j) of paragraph 1 shall be published no later than one hour after the operating period. Article 18 Liability The liability of the primary owner of the data, the data provider and the ENTSO for Electricity under this Regulation shall be limited to cases of gross negligence and/or wilful misconduct. In any event they shall not be liable to compensate the person who uses the data for any loss of profit, loss of business, or any other indirect incidental, special or consequential damages of any kind arising from a breach of their obligations under this Regulation. Article 19 Amendment to Regulation (EC) No 714/2009 Points 5.5 to 5.9 of Annex I to Regulation (EC) No 714/2009 are deleted with effect from 5 January 2015. Article 20 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4(1) shall apply 18 months after the entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 211, 14.8.2009, p. 15. (2) OJ L 326, 8.12.2011, p. 1. (3) OJ L 345, 23.12.2008, p. 75. ANNEX Publication of the information referred to in Article 11(2) Capacity allocation period Forecasted cross zonal capacity to be published Offered capacity to be published Yearly One week before the yearly allocation process but no later than 15 December, for all months of the following year One week before the yearly allocation process but no later than 15 December Monthly Two working days before the monthly allocation process for all days of the following month Two working days before the monthly allocation process Weekly Each Friday, for all days of the following week One day before the weekly allocation process Day-ahead One hour before spot market gate closure, for each market time unit Intra-day One hour before the first intra-day allocation and then real-time, for each market time unit